Citation Nr: 1642650	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ulcerative colitis, status post total colectomy and subsequent proctectomy.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO granted service connection for ulcerative colitis, status post total colectomy and subsequent proctectomy, and assigned a 30 percent rating.  The Veteran filed a notice of disagreement (NOD) in February 2010.  The RO issued a statement of the case (SOC) in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2013.

In March 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

As for the matter of representation, the Board notes that a June 2007 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative)  appointed AMVETS as the Veteran's representative.  In June 2016 the Veteran requested to revoke AMVETS as his representative and opted to represent himself. Thus, the Board recognizes the Veteran as now  proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2015) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that his ulcerative colitis is more severe than currently evaluated.  In a March 2012 statement, the Veteran reported that the scar tissue has been dilated at least four times in the previous year, resulting in blockage that almost killed him and required more drastic treatment.  The Board notes that the Veteran was last afforded a VA examination for ulcerative colitis in August 2009, during the Veteran's appeal for his service connection claim.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when, as here, the evidence suggests an  increase in severity since the last examination. See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's ulcerative colitis.

The Board also notes that the Veteran has contended that he is entitled to an extra-schedular rating because of the side effects associated with the prescribed medication, namely Prednisone, for the disability.  The Veteran also asserts that his symptoms of incontinence and skin deterioration are not considered in any diagnostic code.  Accordingly, on remand, the AOJ should instruct the VA examiner to address these symptoms.  Following the VA examination, the AOJ should consider whether referral to the appropriate first line authority for extra-schedular consideration  is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the Board notes that the Veteran has reported receiving continuous gastrointestinal treatment with the San Francisco, VA Medical Center (VAMC); however, the electronic files contains treatment records dated only through April 2013  Hence, on remand, additional records since that date should be obtained.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include referral of the claim to the appropriate first line authority for extra-schedular consideration, if appropriate) prior to adjudicating the claim on appeal.  

Adjudication of the claim should include consideration of whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found), , is appropriate, as well as whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321, are invoked.  The AOJ should consider all evidence associated with the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Francisco VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2,  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA gastrointestinal examination by an appropriate medical professional.

The entire electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should review the rating criteria and determine whether the Veteran's disability picture for ulcerative colitis/Crohn's disease is predominately associated with the criteria for ulcerative colitis or stricture of rectum and anus.

If the predominant disability picture is ulcerative colitis, the examiner should render findings as to whether ulcerative colitis is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

If the predominant disability picture is stricture of rectum and anus, the examiner should render findings as to whether the stricture of rectum and anus is manifested by moderate reduction of the lumen or occasional moderate leakage; great reduction of the lumen or extensive leakage; or whether the stricture of rectum and anus requires a colostomy.

The examiner must also specifically discuss how the Veteran's prescribed Remicade affects his health.

In addition to providing clinical findings outlined above, the examiner should also indicate whether, based on review of the Veteran's documented medical history and assertions, the disability has changed in severity at any time since the May 25, 2007 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided..

5.To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6..  After completing the requested actions, and any other notification and/or development deemed warranted (to include referral of the claim to the appropriate first line authority for extra-schedular consideration, if appropriate) readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority.  This must  include consideration of whether staged rating  is appropriate, and well as whether the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. §3.321(b)(1), are invoked..

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran a  supplemental statement of the case that includes citation to and discussion of all additional evidence and legal authority considered, along with clear  reasons and bases for all determinations, and afford him an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


